           Case 2:19-cv-00428-APG-BNW Document 71 Filed 09/15/20 Page 1 of 2



 1   LAW OFFICE OF HAYES & WELSH
     Martin L. Welsh, Esq. (NVB # 8720)
 2   199 North Arroyo Grande Blvd., Suite 200
     Henderson, Nevada 89074
 3   Telephone: (702) 434-3444
     Facsimile: (702) 434-3739
 4   Email: mwelsh@lvlaw.com

 5
     LAW OFFICE OF CHRISTOPHER J. GRAY P.C.
 6   Christopher J. Gray, Esq. (Admitted Pro Hac Vice)
     360 Lexington Ave, 14th Floor
 7   New York, New York 10017
     Telephone: (866) 966-9598
 8   Facsimile: (212) 937-3139
     Email: chris@investorlawyers.net
 9

10   LEVI & KORSINSKY LLP
     Donald J. Enright, Esq. (Admitted Pro Hac Vice)
11   1101 30th Street, NW, Suite 115
     Washington, DC 20007
12   Telephone: (202) 524-4292
     Facsimile: (202) 333-2121
13   Email: denright@zlk.com

14   Attorneys for Plaintiff

15                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
16

17                                                       Case No. 2:19-cv-00428-APG-NJK
     SIPDA REVOCABLE TRUST, by Trenton
18   J. Warner, Director, on behalf of itself and
     all others similarly situated,                      ORDER GRANTING CONSENT
19                                                       MOTION TO STAY ACTION
                    Plaintiff,                           PENDING MEDIATION
20
     v.
21
     THE PARKING REIT, INC., MICHAEL V.
22
     SHUSTEK, ROBERT J. AALBERTS,
23   DAVID CHAVEZ, JOHN E. DAWSON,
     SHAWN NELSON, NICHOLAS NILSEN
24   and ALLEN WOLFF,

25                 Defendants.

26

27

28

30
                         [PROPOSED] ORDER GRANTING CONSENT MOTION TO
31                              STAY ACTION PENDING MEDIATION
           Case 2:19-cv-00428-APG-BNW Document 71 Filed 09/15/20 Page 2 of 2



 1          Lead Plaintiff SIPDA Revocable Trust, by Trenton J. Warner, Director (“Plaintiff”) having filed
 2   a motion ("Motion") for an Order staying this action for a period of sixty (60) days pending
 3   contemplated settlement discussions to be engaged in by the parties with the assistance of a private
 4   mediator, and the Court being advised that Defendants do not oppose the application,
 5          IT IS HEREBY ORDERED as follows:
 6          Plaintiff's Motion is granted. This action is stayed until sixty (60) days following the entry of
 7   this Order.
 8          DATED this ____         September
                       15th day of _____________, 2020
 9
10

11
                                                         U.S. DISTRICT COURT JUDGE
12                                                       Case No. 2:19-cv-00428-APG-NJK
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              1
30                     [PROPOSED] ORDER GRANTING CONSENT MOTION TO
                              STAY ACTION PENDING MEDIATION
31
